Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the parties hereto that the merchandise herein consists of oval tubing mats exported from Japan on February 28, 1962 and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, Second Session) is withheld.
IT IS FUETHEE STIPULATED AND AGEEED that the price at the time of exportation to the United States of the merchandise undergoing appraisement at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal *710markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States was $0.1375 per square foot net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal herein is submitted for decision on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such value is $0.1375 per square foot, net packed.
Judgment will issue accordingly.